FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30264

               Plaintiff - Appellee,             D.C. No. 9:15-cr-00005-DLC

 v.
                                                 MEMORANDUM*
ARMANDO GOMEZ-HERNANDEZ,
a.k.a. Carlos Atondo, a.k.a. Mario Gomez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Armando Gomez-Hernandez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

illegal reentry in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm, but remand to correct the judgment.

      Gomez-Hernandez contends that the district court violated the Sixth

Amendment by increasing the statutory maximum sentence for his offense on the

basis of a prior felony conviction that was not admitted by him or found by a jury.

As Gomez-Hernandez concedes, this argument is foreclosed by the Supreme

Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224 (1998). See

United States v. Leyva-Martinez, 632 F.3d 568, 569 (9th Cir. 2011) (“We have

repeatedly held . . . that Almendarez-Torres is binding unless it is expressly

overruled by the Supreme Court.”).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand this case to the district court with instructions that it

delete from the judgment the reference to § 1326(b)(1). See United States v.

Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     15-30264